Opinion on Petition eor Rehearing. Per Curiam: This cause now again coming before the Court on Claimant’s petition for rehearing and the court having reviewed the record and being fully advised in the premises finds that the petition for rehearing is without merit. As stated in the original opinion the record discloses that the highway in question is one built and maintained by the State of Illinois. In the construction and maintenance of its roads the State acts in a governmental capacity and in the exercise of such functions it does not become liable in actions of tort by reason of the malfeasance, misfeasance or negligence of its officers or agents in the absence of a Statute creating such liability. The General Assembly has never enacted a law making the State liable for damages arising as complained of in this case. This court does not consider that it has authority or power to make an award under the facts appearing herein. See Bucholz Admx., etc. vs. State, 7 C. C. R. 241. Crabtree vs. State, 7 C. C. R. 207. The petition for a rehearing is denied and the original opinion filed herein on March 12th is re-affirmed and the above case is dismissed.